Exhibit 10.26

 

EXECUTION COPY

 

WARRANT AGREEMENT

 

between

 

INVERNESS MEDICAL INNOVATIONS, INC.

 

and

 

RBS MEZZANINE LIMITED

 

 

Dated as of December 20, 2001

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

Page

ARTICLE I

CERTAIN DEFINITIONS AND TERMS

 

1

 

 

 

Section 1.01.

Definitions

 

1

 

 

 

 

ARTICLE II

ISSUANCE OF WARRANTS

 

2

 

 

 

Section 2.01.

Issuance of Warrants

 

2

 

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

2

 

 

 

Section 3.01.

Authorization and Enforceability

 

2

Section 3.02

Private Offering by the Company

 

2

Section 3.03.

Authorized Capital Stock

 

2

Section 3.04.

Percentage of Common Equity

 

3

Section 3.05.

Mezzanine Loan Facility Representations and Warranties

 

3

 

 

 

 

ARTICLE IV

REPRESENTATIONS OF PURCHASER

 

3

 

 

 

Section 4.01.

Representations of Purchaser

 

3

 

 

 

 

ARTICLE V

COVENANTS

 

3

 

 

 

Section 5.01.

Observer Rights

 

3

Section 5.02.

Bank Regulatory Requirements

 

3

 

 

 

 

ARTICLE VI

MISCELLANEOUS

 

4

 

 

 

Section 6.01.

Notices

 

4

Section 6.02.

Headings

 

4

Section 6.03.

Successors and Assigns

 

4

Section 6.04.

Severability

 

4

Section 6.05.

GOVERNING LAW

 

4

Section 6.06.

Amendments

 

5

Section 6.07.

No Stockholder Rights

 

5

 

 

 

SCHEDULE I TO WARRANT AGREEMENT  Warrants, Options or Other Rights for the
Purchase or Acquisition of Capital Stock of the Company

 

SI-1

 

 

 

SCHEDULE II TO WARRANT AGREEMENT  Notices

 

SII-1

 

 

 

EXHIBIT A TO WARRANT AGREEMENT Form of Warrant

 

E-1

 

 

-i-

--------------------------------------------------------------------------------


 

 

WARRANT AGREEMENT

 

This WARRANT AGREEMENT is entered into as of December 20, 2001 by and between
INVERNESS MEDICAL INNOVATIONS, INC., a Delaware corporation (the “Company”), and
RBS MEZZANINE LIMITED, a company organized pursuant to the laws of the United
Kingdom (“Purchaser”).

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Company will issue warrants to purchase 65,000 shares of its common stock to
Purchaser in consideration of the provision by Purchaser of a mezzanine loan
facility to the Company (as amended, restated, supplemented or otherwise
modified from time to time, the “Mezzanine Loan Facility”);

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I



CERTAIN DEFINITIONS AND TERMS

 

Section 1.01.          Definitions.  As used in this Agreement, the following
terms have the meanings indicated:

 

“Business Day” shall mean any day which is neither a Saturday or Sunday nor a
legal holiday on which banks are authorized or required to be closed in New
York, New York.

 

 “Commission” shall mean the Securities and Exchange Commission, or any other
Federal agency at the time administering the Securities Act or the Trust
Indenture Act of 1939, as amended, as the case may be.

 

“Common Stock” shall mean the shares of common stock, $.001 par value per share,
of the Company.

 

“Current Market Price” shall mean, at any date, the last reported sale price per
share of a share of Common Stock on the New York Stock Exchange trading day
preceding that date.  The “last reported sale price” for any day shall be (i) if
the Common Stock is listed or admitted for trading on any national securities
exchange, the last sale price, or the closing bid price if no sale occurred, of
the Common Stock on the principal securities exchange on which the Common Stock
is listed, or (ii) if not listed or admitted for trading as described in clause
(i) above, the last reported sale price of the Common Stock on the National
Market System of the National Association of Securities Dealers, Inc. Automated
Quotation System, or any similar system of automated dissemination of quotations
of securities prices then in common use, if so quoted, or (iii) if not quoted as
described in clause (ii) above, the last bid quotation for the Common Stock as
reported by the National Quotation Bureau Incorporated if at least two
securities dealers have inserted bid quotations for the Common Stock.  If none
of the conditions set forth above is met, the Current Market Price of the Common
Stock on any day shall be the fair market value of the Common Stock as
determined by any firm of independent public accountants of internationally
recognized standing selected by the Board of Directors of the Company and
reasonably acceptable to the Holder (the fees and expenses of any such firm to
be paid by the Company).

 

“Holder” shall mean any beneficial owner of (i) any Warrant Share or (ii) any
Warrant.

 

“Mezzanine Loan Facility” shall have the meaning set forth in the second
paragraph of this Agreement.

 

 

--------------------------------------------------------------------------------


 

“Person” shall mean an individual, partnership, corporation, trust or
unincorporated organization, or a government or agency or political subdivision
thereof.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Warrant Shares” shall mean shares of Common Stock issued upon the exercise of
any of the Warrants.

 

“Warrants” shall have the meaning set forth in Section 2.01.

 

ARTICLE II



ISSUANCE OF WARRANTS

 

Section 2.01.          Issuance of Warrants.  The Company shall issue, sell and
deliver to Purchaser, promptly following the execution and delivery of this
Agreement and the closing of the Mezzanine Loan Facility, one or more warrants,
each substantially in the form attached hereto as Exhibit A, to purchase up to
an aggregate of 65,000 Warrant Shares, subject to adjustment as provided therein
(such warrants, including any replacements, amendments, supplements or other
modifications thereof, being referred to collectively as the “Warrants”).

 

ARTICLE III



REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Purchaser as follows:

 

Section 3.01.          Authorization and Enforceability.  The execution and
delivery of this Agreement and the issuance and sale of the Warrants has been
duly authorized by all necessary corporate action on the part of the Company and
this Agreement and the Warrants constitute the legal, valid and binding
obligations of the Company enforceable against the Company in accordance with
the terms hereof and thereof, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

Section 3.02.          Private Offering by the Company.  Neither the Company nor
anyone acting on its behalf has offered the Warrants, or any similar securities,
for sale to, or solicited any offer to buy any of the Warrants from, or
otherwise approached or negotiated in respect thereof with, any Person other
than Purchaser.  Neither the Company nor anyone acting on its behalf has taken,
or will take, any action that would subject the offer, issuance or sale of the
Warrants to the registration requirements of the Securities Act.

 

Section 3.03.          Authorized Capital Stock.  The authorized capital stock
of the Company consists of (a) 5,000,000 shares of preferred stock, $.001 par
value per share, of which class 2,666,667 are designated Series A Convertible
Preferred Stock, and of which series 1,828,333 shares will be issued and
outstanding immediately after the Closing (as defined in Section 3.04), and (b)
50,000,000 shares of Common Stock, $.001 par value per share, of which 7,779,197
shares were issued and outstanding on December 17, 2001.  There have been no
material issuances of shares of Common Stock since that date.  All of the issued
and outstanding shares of Common Stock have been duly authorized and validly
issued and are fully paid and non-assessable.  Except as set forth on Schedule I
hereto, the Company does not

 

2

--------------------------------------------------------------------------------


 

have outstanding any warrants, options or other rights for the purchase or
acquisition of shares of its capital stock other than the Warrants.  The Board
of Directors of the Company has duly reserved for issuance upon exercise of the
Warrants 65,000 shares of Common Stock.  No stockholder of the Company or any
other Person is entitled to preemptive or similar rights that have not been
properly waived or complied with, with respect to the shares of Common Stock
that are issuable upon exercise of the Warrants and, if and when issued upon
exercise of the Warrants in accordance with the provisions thereof, such shares
will be validly issued, fully paid and non-assessable.

 

Section 3.04.          Percentage of Common Equity.  The shares of Common Stock
issuable on exercise of the Warrants represent in the aggregate .4622% of the
Common Stock on a fully diluted basis, computed after giving effect to the
issuance of the Warrants and consummation of the transactions contemplated by
the Mezzanine Loan Facility (the “Closing”).

 

Section 3.05.          Mezzanine Loan Facility Representations and Warranties. 
Each of the representations and warranties of the Company set forth in the loan
agreement for the Mezzanine Loan Facility are true and correct as of the date
hereof.

 

ARTICLE IV



REPRESENTATIONS OF PURCHASER

 

Section 4.01.          Representations of Purchaser.  Purchaser represents that
it is purchasing the Warrants for its own account and not with a view to the
distribution thereof.  Purchaser further represents that it is an accredited
investor within the meaning of Rule 501(a) under the Securities Act.  Purchaser
acknowledges that the offering of the Warrants pursuant to this Agreement and
the Warrant Shares pursuant to the Warrants is being made without registration
under the Securities Act and applicable state securities laws and has not been
reviewed by the Commission or any state regulatory authority.

 

ARTICLE V



COVENANTS

 

Section 5.01.          Observer Rights.  The Company agrees that one
representative of the Holders, collectively, shall have the right to receive all
notices of and to attend (by any of their authorized representatives) at such
Holders’ expense all meetings of the Company’s Board of Directors and any
committees thereof.  The Company shall provide to the representative of the
Holders copies (reasonably promptly) of all minutes of such meetings along with
copies of any items distributed to the members of the Board of Directors at or
prior to such meeting, whether or not such representative of the Holders attends
such meeting; provided, however, that the Company reserves the right to exclude
such representative from access to any material or meeting or portion thereof if
(i) the Company’s Board of Directors determines in good faith upon advice of
counsel that failure to so exclude such representative could jeopardize the
attorney-client privilege with respect to material information or (ii) such
material or such meeting or portion thereof relates directly or primarily to any
existing or proposed legal proceeding or contractual arrangement with any Holder
or any affiliate of a Holder.  The rights of the Holders and the obligations of
the Company under this Section 5.01 shall terminate upon the earlier to occur of
the (x) expiration of the Warrants, or (y) first date that the Holders no longer
hold, or have rights to purchase, at least 5,000 Warrant Shares in the
aggregate.

 

Section 5.02.          Bank Regulatory Requirements.  The Company shall take all
actions reasonably requested by any Holder (including, without limitation,
creating a new series of common stock of the Company that is not voting and
authorizing the issuance thereof to any such Holder and the entering into

 

3

--------------------------------------------------------------------------------


 

of an appropriate exchange agreement to permit any such Holder to exchange such
shares for voting common shares upon a sale thereof) in order to permit such
Holder to reduce the percentage of the Company’s voting stock held by such
Holder to such percentage that would not be in violation of laws applicable to
such Holder including, without limitation, Regulation Y promulgated by the Board
of Governors of the U.S. Federal Reserve System.  Notwithstanding the foregoing,
or anything else contained herein to the contrary, the Company shall not be
required to undertake any action which, in the reasonable judgment of the Board
of Directors of the Company, would materially and adversely affect the Company’s
business or materially impair the Company’s ability to raise future financings.

 

ARTICLE VI



MISCELLANEOUS

 

Section 6.01.          Notices.  All notices and communications provided for
hereunder shall be in writing and sent (i) by facsimile if the sender on the
same day sends a confirming copy of such notice by a recognized international
express delivery service (charges prepaid), or (ii) by a recognized
international express delivery service (specifying delivery within two Business
Days, with charges prepaid).  Any such notice must be sent:

 

(i)            if to a Holder or its nominee, to such Holder at the address
specified for such communications in Schedule II, or at such other address as
such Holder shall have specified to the Company in writing, or

 

(ii)           if to the Company, at 51 Sawyer Road, Suite 200, Waltham,
Massachusetts 02453 or to such other address as the Company may designate to the
Holders in writing.

 

Notices under this Section 6.01 will be deemed given only when actually
received.

 

Section 6.02.          Headings.  The table of contents and the descriptive
headings of the various sections of this Agreement are for convenience only and
shall not affect the meaning or construction of the provisions hereof.

 

Section 6.03.          Successors and Assigns.  This Agreement shall be binding
upon the Company and its respective successors and assigns and shall inure to
the benefit of Purchaser and their successors and permitted assigns, including
each successive Holder.

 

Section 6.04.          Severability.  Should any part of this Agreement for any
reason be declared invalid or unenforceable, such decision will not affect the
validity or enforceability of any remaining portion, which remaining portion
will remain in force and effect as if this Agreement had been executed with the
invalid or unenforceable portion thereof eliminated and it is hereby declared
the intention of the parties hereto that they would have executed the remaining
portion of this Agreement without including therein any such part or portion
which may, for any reason, be hereafter declared invalid or unenforceable.

 

Section 6.05.          GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY,
THE LAW OF THE STATE OF DELAWARE, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF SUCH
STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER
THAN SUCH STATE.

 

4

--------------------------------------------------------------------------------


 

Section 6.06.          Amendments.  This Agreement may be amended only by an
instrument in writing executed by the Holders.

 

Section 6.07.          No Stockholder Rights.  This Agreement and the Warrant in
and of itself shall not entitle a holder of a Warrant to any voting rights or
other rights as a stockholder of the Company prior to the exercise of the
Warrant in accordance with its terms.

 

[Signatures are on the following page.]

 

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have duly executed this Agreement on the date first above written.  This
Agreement may be executed in any number of counterparts, each executed
counterpart constituting an original but all together only one agreement.

 

.

INVERNESS MEDICAL INNOVATIONS, INC

 

 

 

By:

/s/ Paul T. Hempel

 

 

Name:

 

 

Title:

 

 

 

 

RBS MEZZANINE LIMITED

 

 

 

By:

/s/ Alison M. Rose

 

 

Name:  Alison M. Rose

 

 

Title:  Director

 

 

 

6

--------------------------------------------------------------------------------


 

SCHEDULE I TO WARRANT AGREEMENT



Warrants, Options or Other Rights for the Purchase

or Acquisition of Capital Stock of the Company

 

Warrants

Warrants to purchase an aggregate of 55,189 shares of Common Stock, par value
$.001 per share (“Common Stock”) have been issued in connection with that
certain Note and Warrant Purchase Agreement, dated as of December 19, 2001,
between the Company and the Investors party thereto (the “Note and Warrant
Purchase Agreement”).

 

As of December 17 2001, warrants to purchase an aggregate of 117,629 shares of
Common Stock were assumed and remain outstanding pursuant to the Agreement and
Plan of Merger among Inverness Medical Technology, Inc., Johnson & Johnson, and
Sunrise Acquisition Corp. dated May 23, 2001.

 

A warrant to purchase 500,000 shares of Common Stock has been issued to Ron
Zwanziger as of the Closing.

 

Options

Options to purchase and aggregate of 1,486,794 shares of Common Stock issued
pursuant to the Company’s 2001 Stock Option and Incentive Plan (the “Plan”).  A
total of 2,655,890 shares of Common Stock remain reserved for issuance under the
Plan.

 

As of December 17, 2001, options to purchase and aggregate of 903,317 shares of
Common Stock were assumed and remain outstanding pursuant to the Agreement and
Plan of Merger among Inverness Medical Technology, Inc., Johnson & Johnson, and
Sunrise Acquisition Corp. dated May 23, 2001.

 

Convertible Securities

Subordinated promissory notes, which are convertible into shares of Series A
Preferred Stock, and on which interest is payable, at the Company’s election, in
shares of Common Stock, all on the terms and conditions set forth therein (the
“Notes”), have been issued pursuant to the Note and Warrant Purchase Agreement. 
The aggregate principal amount of the Notes is approximately $20,000,000.00.

 

1,828,333 shares of Series A Convertible Preferred Stock, par value $.001 per
share, have been issued in connection with that certain Stock Purchase
Agreement, dated as of December 19, 2001, between the Company and the Investors
thereto.

 

 

SI-1

--------------------------------------------------------------------------------


 

 

SCHEDULE II TO WARRANT AGREEMENT



Notices

 

RBS MEZZANINE LIMITED

Level 7, 135 Bishops Gate

London England

EC2M 3UR

Fax:  +44 207 375 5202

Contact:  David Beadle

 

SII-1

--------------------------------------------------------------------------------